*220Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not- binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Catherine Denise Randolph appeals the district court’s orders dismissing her two complaints as frivolous and for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we deny Randolph’s motion and affirm for the reasons stated by the district court. See Randolph v. New Tech., No. 1:14-cv-03068-ELH (D.Md. Oct. 3, 2014); Randolph v. Balt. City States Att’y, No. 1:14-cv-03176-WDQ, 2014 WL 5293708 (D.Md. Oct. 14, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.